DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy of Japanese patent application number 2015-195288, filed on September 30, 2015, has been received and made of record in Application No. 15/764,917.

Information Disclosure Statement
The information disclosure statements (lDS) submitted on July 8, 2021 and July 19, 2021 are in compliance with the provisions of 37 CFR 1.97 and have been considered by the Examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “selection unit”, and “generation unit”, “detection unit”, “control unit”, and “setting unit”, in claims 1-5, 7, and 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,095,830. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Application 17/355,991
US Patent 11,095,830
Claim 1
Claim 1
1. An image-capturing device, comprising: 
an image sensor that includes a first image-capturing area set so as to capture an image of a subject under a first image-capturing condition, a second image-capturing area set so as to capture an image of the subject under a second image-capturing condition different from the first image-capturing condition and a third image-capturing area set so as to capture an image of the subject under a third image-capturing condition different from the second image-capturing condition; and 
a selection unit that selects pixels to be used for interpolation executed for a pixel present in the first image-capturing area among pixels present in the second image-capturing area and pixels present in the third image-capturing area.
1. An image-capturing device, comprising: 
an image sensor that includes a first image-capturing area set so as to capture an image of a subject under first image-capturing conditions, a second image-capturing area set so as to capture an image of the subject under second image-capturing conditions different from the first image-capturing conditions and a third image-capturing area set so as to capture an image of the subject under third image-capturing conditions different from the second image-capturing conditions; and 
a selection unit that selects pixels, to be used for purposes of interpolation executed for a pixel present in the first image-capturing area among pixels present in the second image-capturing area, and pixels present in the third image-capturing area.

Claim 2
Claim 2
2. The image-capturing device according to claim 1, further comprising: 
a generation unit that generates an image of the subject captured in the first image-capturing area with signals generated through interpolation executed by using signals output from the pixels selected by the selection unit.
2. The image-capturing device according to claim 1, further comprising: 
a generation unit that generates an image of the subject captured in the first image-capturing area with signals generated through interpolation executed by using signals output from the pixels selected by the selection unit.

Claim 3
Claim 3
3. The image-capturing device according to claim 1, further comprising: 
a detection unit that detects the subject captured in the first image-capturing area with signals generated through interpolation executed by using signals output from the pixels selected by the selection unit.
3. The image-capturing device according to claim 1, further comprising: 
a detection unit that detects the subject captured in the first image-capturing area with signals generated through interpolation executed by using signals output from the pixels selected by the selection unit.

Claim 4
Claim 4
4. The image-capturing device according to claim 1, further comprising: 
a control unit that controls setting of image-capturing condition set in the first image-capturing area with signals generated through interpolation executed by using signals output from the pixels selected by the selection unit.
4. The image-capturing device according to claim 1, further comprising: 
a control unit that controls setting of image-capturing conditions set in the first image-capturing area with signals generated through interpolation executed by using signals output from the pixels selected by the selection unit.

Claim 5
Claim 5
5. The image-capturing device according to claim 1, wherein 
the first image-capturing area, the second image-capturing area and the third image-capturing area are set so as to capture an image of the subject through a lens that adjusts an in-focus position of an optical system, and 
the image-capturing device further comprises a control unit that controls driving of the lens based upon a state of the in-focus position of the optical system with signals generated through interpolation executed by using signals output from the pixels selected by the selection unit.

5. The image-capturing device according to claim 1, further comprising: 
the first image-capturing area, the second image-capturing area and the third image-capturing area being set so as to capture an image of the subject through a lens that adjusts an in-focus position of an optical system; and 
a control unit that controls driving of the lens based upon a state of the in-focus position of the optical system with signals generated through interpolation executed by using signals output from the pixels selected by the selection unit.
Claim 6
Claim 6
6. The image-capturing device according to any one of claim 1, wherein: 
the third image-capturing condition is set as an image capturing condition for the third image-capturing area so that different between the first image-capturing condition and the third image-capturing condition is smaller than difference between the first image-capturing condition and the second image-capturing condition.
6. The image-capturing device according to claim 1, wherein: 
the third image-capturing conditions which are to be different from the first image-capturing conditions by an extent smaller than an extent of difference between the first image-capturing conditions and the second image-capturing conditions, are set as image-capturing conditions for the third image-capturing area.



In view of the foregoing, Claims 1-6 of the pending application is an obvious variant and encompassed by claims 1-6 of US Patent 11,095,830.



Claims 7-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,638,037. Although the claims at issue are not identical, they are not patentably distinct from each other because 
Application 17/355,991
US Patent 10,638,037
Claim 7
Claim 1
7. An image-capturing device, comprising: 
an image sensor that includes a first image-capturing area set so as to capture an image of a subject under first image-capturing condition and a second image-capturing area set so as to capture an image of the subject under second image-capturing condition different from the first image-capturing condition; and 


a generation unit that generates an image of the subject captured in the first image-capturing area with signals generated through interpolation executed by using signals output from the pixels selected 

from among pixels present in the first image-capturing area and pixels present in the second image-capturing area, to be used for purposes of interpolation executed for a pixel present in the first image-capturing area.

1. An image-capturing device, comprising: 
an image sensor that includes a first image-capturing area where an image of a subject is captured and a second image-capturing area where an image of the subject is captured; 
a setting unit that sets image-capturing conditions for the first image-capturing area and image-capturing conditions for the second image-capturing area; … 


1.   …. a generation unit that generates an image of the subject captured in the first image-capturing area with signals generated through interpolation executed by using signals output from the pixels selected by the selection unit.


1.   … a selection unit that selects pixels to be used for interpolation from pixels present in the first image-capturing area and pixels present in the second image-capturing area, the selection unit making a change in selection of at least some of the pixels to be selected for a position of a pixel for interpolation of a second color component based on the image-capturing conditions set for the second image-capturing area, the pixel being present in the first image-capturing area and the position of the pixel being one at which a light of a first color component different from the second color component undergoes photoelectric conversion; …

Claim 8
Claims 1 and 2 
8. An image-capturing device, comprising: 
an image sensor that includes an image-capturing area where an image of a subject is captured; 



a setting unit that sets image-capturing conditions to be applied to the image-capturing area; 



a selection unit that selects pixels to be used for interpolation from pixels present in the image-capturing area; and 

a generation unit that generates an image of the subject captured in the image-capturing area with signals generated through interpolation executed by using signals output from the pixels selected by the selection unit, wherein: 

the selection unit makes a change in selection of at least some of the pixels to be selected depending upon the image-capturing conditions set by the setting unit.

1. An image-capturing device, comprising: 
an image sensor that includes a first image-capturing area where an image of a subject is captured and a second image-capturing area where an image of the subject is captured; 

a setting unit that sets image-capturing conditions for the first image-capturing area and image-capturing conditions for the second image-capturing area; 

a selection unit that selects pixels to be used for interpolation from pixels present in the first image-capturing area  … 
a generation unit that generates an image of the subject captured in the first image-capturing area with signals generated through interpolation executed by using signals output from the pixels selected by the selection unit.



2. … the selection unit makes a change in selection of at least some of the pixels to be selected for purposes of interpolation executed for a pixel present in the first image-capturing area, depending upon the image-capturing conditions set for the first image-capturing area and the image-capturing conditions set for the second image-capturing area by the setting unit.




In view of the foregoing, Claim 7 of the pending application is an obvious variant and encompassed by claim 1 of US Patent 10,638,037, and Claim 8 of the pending application is an obvious variant and encompassed by the combination of claims 1-2 of US Patent 10,638,037.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 7-8 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kasai (US Pub. 2013/0242152).
In regard to claim 7, note Kasai discloses an image-capturing device (figure 2), comprising an image sensor that includes a first image-capturing area set so as to capture an image of a subject under first image-capturing condition and a second image-capturing area set so as to capture an image of the subject under second image-capturing condition different from the first image-capturing condition(paragraph 0086, 0091-0094, figure 3: 105, 201, figure 4(a), and figure 10; image-capturing areas are set with different exposure conditions), and a generation unit that generates an image of the subject captured in the first image-capturing area with signals generated through interpolation executed by using signals output from the pixels selected from among pixels present in the first image-capturing area and pixels present in the second image-capturing area, to be used for purposes of interpolation executed for a pixel present in the first image-capturing area (paragraph 0087-0088, 0095-0098, 0104, 0145-0167, figure 3: 105, 202, figure 4(b), and figure 10; pixels are selected for interpolation, from each of the imaging areas corresponding to the exposure conditions of each area and the subject brightness).
In regard to claim 8, note Kasai discloses an image-capturing device (figure 2), comprising an image sensor that includes an image-capturing area where an image of a subject is captured (paragraph 0086, and figure 3: 201), a setting unit that sets image-capturing conditions to be applied to the image-capturing area (paragraphs 0091-0094, and figure 3: 105), a selection unit that selects pixels to be used for interpolation from pixels present in the image-capturing area (paragraph 0095-0098, 0104, and figure 3: 105), and a generation unit that generates an image of the subject captured in the image-capturing area with signals generated through interpolation executed by using signals output from the pixels selected by the selection unit (paragraphs 0087-0088, 0095-0098, figure 3: 202, figure 4(b), and figure 10), wherein the selection unit makes a change in selection of at least some of the pixels to be selected depending upon the image-capturing conditions set by the setting unit (paragraphs 0145-0167, figure 4(b), and figure 10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISS S YODER III whose telephone number is (571)272-7323. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISS S YODER III/Examiner, Art Unit 2697